DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 09/11/2019.

Information Disclosure Statement
The information disclosure statements filed 09/11/2019, 10/02/2019 and 03/11/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 09/11/2019 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 6 line 5 recites “via the posts”, this should be read as “via the plurality of the posts” for clarity and consistency of claim languages.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of DE 102005044471 A1 to FOERSTER (FOERSTER)
Re: Claim 1:
MACDONALD’581 discloses:
    A volumetric resistance blower comprising:
a housing (MACDONALD’581: See Fig.1A : ¶0019- ¶0021: 106);
a motor (MACDONALD’581: See Fig.1: ¶0019- ¶0021, claim 1 , claim 8: discloses a motor); and
a rotor (MACDONALD’581: See Fig.1: ¶0019- ¶0021: rotor 104) disposed within the housing (MACDONALD’581: See Fig.1A: ¶0019- ¶0021: 106) and rotated by the motor (MACDONALD’581: See Fig.1: ¶0020: motor and/or hub 102 may comprise any suitable electric motor, mechanically driven engine, heat engine or aerodynamically driven motor capable of rotating rotor 104) , and further discloses the rotor is constructed from a foam block (abstract, ¶0018, ¶0033),  MACDONALD is silent regarding:
 the rotor constructed of metal foam.
FOERSTER teaches that the rotor constructed of metal foam (FOERSTER: ¶0022, ¶0023: the rotor and / or the stator of a turbo machine consist exclusively of open-pored, cast metal foam).


Re: Claim 2:
MACDONALD’581 modified by FOERSTER discloses:
The volumetric resistance blower of claim 1, MACDONALD’581 discloses all the limitations of claim 1, and wherein the rotor is constructed of nickel foam (FOERSTER: further describes in ¶0026 that depending on the requirements, however, they can also be made from a copper-nickel alloy, an aluminum alloy, or else from titanium or a titanium alloy).).

Re: Claim 3:
MACDONALD’581 modified by FOERSTER discloses:
The volumetric resistance blower of claim 1, MACDONALD’581 discloses all the limitations of claim 1, and wherein the rotor (See Fig.1:¶0038:  cylindrical foam block rotor 104) is cylindrical or disc-shaped.

Re: Claim 4:
MACDONALD’581 modified by FOERSTER discloses:
.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of  DE 102005044471 A1 to FOERSTER (FOERSTER) as applied to claim 4 above, and further in view of U.S Publication number 2014/0069432 A1 to MEBASSER (MEBASSER).

Re: Claim 5:
MACDONALD’581 modified by FOERSTER discloses:
The volumetric resistance blower of claim 4, modified MACDONALD’581 discloses all the limitations of claim 4, and that rotor is coupled to hub which is implicit, however modified MACDONALD is silent regarding:
 wherein the rotor is coupled to the hub via press fit.
However MEBASSER teaches:
wherein the rotor is coupled to the hub via press fit (MEBASSER: Fig. 113: ¶0244).
The problem to be resolved is using a method of making integral the rotor and hub of a fan or blower, and such a system is explicitly taught by MEBASSER.
.
Claim(s) 6, 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of  U.S Publication number 2015/0003007 A1 to MACDONALD et al.  (MACDONALD’007).
Re: Claim 6:
MACDONALD’581 discloses:
A volumetric resistance blower comprising:
a motor (MACDONALD’581: See Fig.1: ¶0019- ¶0021, claim 1 , claim 8: discloses a motor);
a carrier plate driven by the motor (MACDONALD’581: See Fig.1: ¶0020: motor and/or hub corresponds to plate 102 may comprise any suitable electric motor, mechanically driven engine, heat engine or aerodynamically driven motor capable of rotating rotor 104 to create a flow of air in some embodiments and/or a hub), the rotor constructed of foam material (abstract, ¶0018, ¶0033),,
MACDONALD’581 is silent regarding:
the carrier plate including a plurality of posts; and

However MACDONALD’007 teaches:
the carrier plate (MACDONALD’007: See Figs. 1A-1D: ¶0034: bottom/carrier plate 142) including a plurality of posts (MACDONALD’007: See Figs. 1A-1D: bottom plate 142 includes a plurality of uniformly repeating holes or a bottom plate 160 as shown in FIG. 1D may be used that includes a random structure of holes to reduce or substantially eliminate the tone created by the uniformly repeating holes in the bottom plate 142); and
a rotor (MACDONALD’007: See Figs. 1A-1D: 104) coupled to the carrier plate (MACDONALD’007: See Figs. 1A-1D: ¶0034: 142) via the posts (MACDONALD’007: See Figs. 1A-1D: ¶0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MACDONALD’581 to include the teachings of MACDONALD’007, because MACDONALD’007 teaches using a carrier/bottom plate may be designed such that the rotor maintains a balance about the axis of rotation through a constrained optimization algorithm used to design the random pattern (MACDONALD’007:¶0034).

Re: Claim 9:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 6, MACDONALD’581 discloses all the limitations of claim 6, and further including a hub (MACDONALD’581: hub 102) , the hub coupled to and driven by the motor (MACDONALD’581: See Fig.1: ¶0020: motor and/or hub corresponds to plate 102 may comprise any suitable electric motor, mechanically driven engine, 

Re: Claim 10:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 9, modified MACDONALD’581 discloses all the limitations of claim 9, and wherein the carrier plate includes an opening, the hub, and the motor disposed in the opening (MACDONALD’007: ¶0023: plate 142 includes, hub 104 and motor plurality of openings).

Re: Claim 12:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 9, modified MACDONALD’581 discloses all the limitations of claim 9, and wherein the rotor is not coupled to the carrier plate or the hub with an adhesive (MACDOLALD’581: ¶0020: motor and/or hub 102 may comprise any suitable electric motor, mechanically driven engine, and rotates rotor 104 to create a flow of air).

Re: Claim 13:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 6, modified MACDONALD’581 discloses all the limitations of claim 6, and further including a housing having an inlet and an outlet (MACDONALD’581: See Fig.1A: ¶0019- ¶0021: 106), the rotor disposed within the housing (MACDONALD’581: See Fig.1A:  104). 

Re: Claim 14:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 6, modified MACDONALD’581 discloses all the limitations of claim 6, and wherein the carrier plate is circular (MACDOLALD’581: ¶0021).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of  U.S Publication number 2015/0003007 A1 to MACDONALD et al.  (MACDONALD’007) as applied to 9 above, and further in view of  WO 2017/090347 A1 to ISHII et al. ( U.S Publication 2018/0328376A1 is used as translation).
Re: Claim 11:
MACDONALD’581 modified by MACDOLAND’007 discloses:
The volumetric resistance blower of claim 10, modified MACDONALD’581 disclose all the limitations of claim 11, modified MACDONALD’581 is silent regarding:
 wherein the carrier plate is co-molded with the hub.
However ISHII et al teaches to co-mold carrier plate/support plate with the hub of a motor (ISHII: See Fig.2: ¶0094). 
Although not disclosed by modified MACDONALD’581, ISHII teaches the carrier/support plate is integrally formed by co-molding.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to co-mold carrier plate/support plate with the hub, since forming an article in one piece which has .

Claim(s) 15-17, 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of  U.S  Patent number 5297942 to FLEISHMAN et al. (FLEISHMAN).
Re: Claim 15:
MACDONALD’581 discloses:
A volumetric resistance blower comprising:
a motor (MACDONALD’581: See Fig.1: ¶0019- ¶0021, claim 1 , claim 8: discloses a motor); and
a rotor (MACDONALD’581: See Fig.1: ¶0019- ¶0021: rotor 104) coupled to be rotated by the motor (See Fig.1: ¶0020: motor and/or hub 102 may comprise any suitable electric motor, mechanically driven engine, heat engine or aerodynamically driven motor capable of rotating rotor 104), and further discloses the rotor is constructed from a foam block (abstract, ¶0018, ¶0033) , MACDONALD,’581 is silent regarding:
the rotor constructed of a plurality of sections of foam material having differing
porosities. 
However FLEISHMAN teaches:
the rotor constructed of a plurality of sections of foam material having differing
porosities (FLEISHMAN: See Figs.4a-4b:  col. 7 lines 3-27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MACDONALD’581 to 

Re: Claim 16:
MACDONALD’581 modified by FLEISHMAN discloses:
The volumetric resistance blower of claim 15, modified MACDONALD’581 discloses all the limitation of claim 15, wherein the sections are concentric rings, the concentric rings increasing in porosity from an inner diameter section to an outer diameter section (FLEISHMAN: See Figs.4a-4b:  col. 7 lines 3-27).

Re: Claim 17:
MACDONALD’581 modified by FLEISHMAN discloses:
The volumetric resistance blower of claim 16, modified MACDONALD’581 discloses all the limitation of claim 15, and wherein the rotor includes a plurality of guide sections extending radially through the concentric rings, the guide sections constructed of foam material having a higher porosity than the concentric rings (MACDONALD’007: See Figs. 1-2C: plurality of guide sections between 242-242 extending radially through concentric rings 102,104, higher porosity than the concentric rings is implicit).

Re: Claim 20:
MACDONALD’581 modified by FLEISHMAN discloses:
.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0286581 A1 to MACDOLAD (MACDONALD’581) in view of  U.S  Patent number 5297942 to FLEISHMAN et al. (FLEISHMAN) as applied to claim 15 above, and further in view of GB 1501473 A to CHARBONNAGES (CHARBONNAGES) .

Re: Claim 18:
MACDONALD’581 modified by FLEISHMAN discloses:
The volumetric resistance blower of claim 15, modified MACDONALD’581 discloses all the limitation of claim 15, modified MACDONALD’581 is silent regarding:
and wherein the sections are stacked in an axial direction.
However CHARBONNAGES teaches:
and wherein the sections are stacked in an axial direction (CHARBONNAGES: See Fig. 5: See page 3 lines 62-85, page 3 lines 66-80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified MACDONALD’581 to include the teachings of CHARBONNAGES, because CHARBONNAGES teaches to create a fan with a rotor made of porous material and with a suction and conveying effect that is 

Re: Claim 19:
MACDONALD modified by FLEISHMAN and CHARBONNAGES discloses:
The volumetric resistance blower of claim 18, modified MACDONALD discloses all the limitation of claim 18, and wherein the sections decrease in porosity from a middle section to top and bottom sections (CHARBONNAGES: Fig. 5: : See page 3 lines 62-85, page 3 lines 66-80).

Allowable Subject Matter and Prior Art
Claim (s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number U.S Publication number 2013/0286581 A1 and U.S Publication number 2015/0003007 A1 fails to disclose either alone or in combination to teach or fairly suggest:

Re: Claim 8: “wherein the openings are smaller than the respective posts, such that the foam material expands onto the posts” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 19, 2021